DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10, 12-13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kath (US 2019/0200577) in view of Wijisiriwardana (US 2007/0078324). 
Regarding claim 1, Kath discloses an animal harness for round-the-clock monitoring of an animal's health status, comprising: an electronics module having a processor and memory storing firmware (e.g. ¶¶ 7 – “computer processing units”; ¶¶ 23 -  “processed by the harness system on-board computer and averaged or algorithmically processed for data reliability”; etc.); a plurality of temperature sensors (e.g. ¶¶ 16); a plurality of auscultation sensors (e.g. ¶¶ 29); at least one flexible panel electrically coupling the temperature sensors and the auscultation sensors to the electronics module (e.g. ¶¶ 26); a soft chassis having a main body with a cavity for containing and positioning the flexible panel around a heart girth of the animal (e.g. ¶¶ 40), wherein the soft chassis positions the temperature sensors at axillary areas of the animal and positions the auscultation sensors around a chest of the animal to detect chest movement (e.g. ¶¶ 21, 40 – where hairless region is generally the axillary region); two axillary straps, each positioned towards an opposite end of the soft chassis and each being partially hollow to receive an offshoot of the flexible panel having at least one of the temperature sensors attached thereto (e.g. Fig. 1, #101; ¶¶ 21 – where the temperature sensor is attached thereto); ECG electrodes (e.g. ¶¶ 28); and machine readable instructions stored within the memory that, when executed by the processor, control the processor to read health status data from the plurality of temperature sensors and the plurality of auscultation sensors and, at intervals, send the health status data to one or both of a mobile device and a server (e.g. ¶¶ 7, 23, etc.). 
As noted above, Kath indicates the measurement of ECG but fails to expressly disclose at least three snap connectors, a female side of each one of the three snap connectors being attached to a different one of the three removable ECG electrodes, and a male side of each one of the three snap connectors being attached through one of three holes in the flexible panel and electrically connected, through the flexible panel, to the electronics module, wherein each of the three snap connectors are assembled through three holes in the soft chassis to position the three removable ECG electrodes at a left side of the animal, a right side of the animal, and on a back of the animal.  In the same field of endeavor, Wijisiriwardana discloses the use of at least 3 snap connectors (e.g. ¶¶ 31 – “means of snaps” mechanically fastened), a female side of each one of the connectors attached to 3 ECG electrodes (e.g. Fig. 2, #5, 15, 25) where all are assembled through holes in the chassis and positioned on a left, right, and back of an animal (e.g. ¶¶ 44) in order to effectively capture ECG signals while avoiding noise.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the at least 3 ECG snap electrode system as taught by Wijisiriwardana, into the device of Kath, in order to improve the device in a predictable manner by using an electrode setup which is known to provide quality data with low noise.
Regarding claim 2, Kath discloses the two axillary straps forcing the temperature sensors against the axillary areas of the animal (e.g. ¶¶ 21). 
Regarding claim 3, Kath discloses that the axillary straps further comprise thermal insulation on a side of the strap facing away from the animal as the webbing would work as thermal insulation (e.g. ¶¶ 40).
Regarding claim 8, Kath discloses at least one adjustable length strap that attach at the side of a folding region of the soft chassis, wherein the adjustable length strap adjusts a length of the soft chassis (e.g. ¶¶ 21, 22, 26, 40, etc.).
Regarding claim 10, Kath discloses an adjustable length strap having elastic that maintains a correct tension of the animal harness around the animal (e.g. ¶¶ 26).
Regarding claim 12, Kath discloses at least one motion sensor to sense motion of the animal harness (e.g. ¶¶ 31).
Regarding claims 23-24, Kath in view of Wijisiriwardana, as applied to claim 1 above, and as discussed in Kath at least at ¶¶ 20 and 22, the tension of the harness and straps is what enables the plurality sensors to be secured against the body of the animal and unlikely to come undone while accurately acquiring data.
Regarding claim 13, As noted above, Kath indicates the measurement of ECG but fails to expressly disclose at least three snap connectors, a female side of each one of the three snap connectors being attached to a different one of the three removable ECG electrodes, and a male side of each one of the three snap connectors being attached through one of three holes in the flexible panel and electrically connected, through the flexible panel, to the electronics module, wherein each of the three snap connectors are assembled through three holes in the soft chassis to position the three removable ECG electrodes at a left side of the animal, a right side of the animal, and on a back of the animal.  In the same field of endeavor, Wijisiriwardana discloses the use of at least 3 snap connectors (e.g. ¶¶ 31 – “means of snaps” mechanically fastened), a female side of each one of the connectors attached to 3 ECG electrodes (e.g. Fig. 2, #5, 15, 25) where all are assembled through holes in the chassis and positioned on a left, right, and back of an animal (e.g. ¶¶ 44) in order to effectively capture ECG signals while avoiding noise.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the at least 3 ECG snap electrode system as taught by Wijisiriwardana, into the device of Kath, in order to improve the device in a predictable manner by using an electrode setup which is known to provide quality data with low noise.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kath in view of Wijisiriwardana, as applied to claim 1 above, further in view of Longinotti-Buitoni (US 2018/0184735).
Regarding claim 4, Bleich fails to expressly disclose each of the auscultation sensors being soldered to the flexible panel.  The examiner notes the soldering of components in an electrical system is notorious in the art of electronic devices.  In the same field of endeavor, Longinotti-Buitoni discloses the soldering of sensors to a flexible panel in order to create an effective conductive pathway.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the known technique of soldering, as taught by Longinotti-Buitoni, into the electronic manufacturing of the device in Bleich, in order to yield the predictable results of providing a known reliable and effective conductive pathway for the communication with the sensor.
Regarding claim 11, Bleich fails to expressly disclose the electronics module further comprising an ambient temperature sensor and an ambient humidity sensor, the soft chassis further comprising a pocket for receiving the electronics module, and having a breathable mesh window.  In the same field of endeavor, Longinotti-Buitoni teaches an electronics module with an ambient temperature and humidity sensor (e.g. ¶¶ 228), and the soft chassis further comprising a pocket for receiving the electronics module along with a breathable mesh window (e.g. ¶¶ 256 - #106) in order to acquire more data points and comfort for the patient.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the known ambient temperature and humidity sensors and breathable mesh, as taught by Longinotti-Buitoni, into the device of Bleich, in order to yield the predictable results of providing a additional ambient data for further analysis while enabling the patient to be comfortable with the device strapped to the body.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kath in view of Wijisiriwardana, as applied to claim 1 above, further in view of Lyons (USP# 5,372,125).  Kath combined with Wijisiriwardana fails to expressly disclose the type of removable electrodes or a gel-port passing through the snap connector and electrode.  In the same field of endeavor, Lyons teaches the use of a cup-style snap electrode and at least one gel-port for application of a conductive gel to the electrode while attached in order to securely connect and provide effective conductivity properties with the dermal region (e.g. Col 9, ll 42-60).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the electrode and gel as taught by Lyons, into the device of Kath, in order to improve the device in a predictable manner by using an electrode setup which is known to provide quality data.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kath in view of Wijisiriwardana, as applied to claim 1 above, further in view of Mendez et al. (US 2013/0046219).  Bleich fails to expressly disclose an adjustable length strap having colored stitching to indicate when a tension of the animal harness around the animal is correct.  In the same field of endeavor, Mendez discloses an adjustable length strap having colored stitching in order to indicate when the tension is correct or too much (e.g. ¶¶ 29).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the color indicating band of Mendez, into the device of Bleich, in order to yield the predictable results of providing a color indication to the patient of how tight the band should be when placing it on their body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792